EXHIBIT CAMDEN PROPERTY TRUST ANNOUNCES THIRD QUARTER 2 Houston, TEXAS (October 29, 2009) – Camden Property Trust (NYSE: CPT) today announced operating results for the three and nine months ended September 30, Funds from Operations (“FFO”) FFO for the third quarter of 2009 totaled $0.70 per diluted share or $48.1 million, as compared to $0.89 per diluted share or $52.3 million for the same period in 2008.FFO for the three months ended September 30, 2008 included a $0.04 per diluted share impact from gains related to early retirement of debt, and a $0.02 per diluted share charge for insurance deductible costs related to hurricane damage. FFO for the nine months ended September 30, 2009 totaled $2.29 per diluted share or $146.3 million, as compared to $2.72 per diluted share or $159.5 million for the same period in 2008.FFO for the nine months ended September 30, 2009 included a $0.04 per diluted share impact from losses related to early retirement of debt.FFO for the nine months ended September 30, 2008 included an $0.08 per diluted share impact from gains related to early retirement of debt, and a $0.02 per diluted share charge for insurance deductible costs related to hurricane damage. Net Income Attributable to Common Shareholders (“EPS”) The
